                                      Case 4:20-mj-04436-N/A-BGM Document 1 Filed 03/06/20 Page 1 of 1




                                                                           CRIMINAL COMPLAINT
                                                                                                       DISTRICT of ARIZONA
                               United States District Court
                                             United States of America                                  DOCKET NO.

                                                        v.
                                            Oscar Enriqµe Ari~-Consio
                                                                                                       MAGISTRATE'SiCASE     NOO 4 l   7   6 ~, .J
                                            YOB: 1984; Citizen of Mexico
                                                                                                                     20- · -~'
                                                      Complaint for violation of Title 8, United States Code Sections 1326(a)

      COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
_j                                                                                     \

      On or about March 5, 2020, at or near Papago Far.ins, in the District of Arizona, Oscar Enrique Aria-Consio, an
      alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
      and removed from the United States through Eagle Pass, Texas on February 7, 2015, and without obtaining the express
      consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
      thereto; in violation of Title 8, United States Section 1326(a), a felony.
                                                                                                           /




      BASIS OF COMPLAINANT'S CHARGE AGAINST ,THE ACCUSED:


     Oscar Enrique Aria-Consio is a citizen of Mexico. On February 7, 2015, Oscar Enrique Aria-Consio was lawfully
     denied admission, excluded, deported and removed from the United States through Eagle Pass, Texas. On Maret 5,
     2020, agents found Oscar Enrique Aria-Consio in the United States at or near Papago Farms, Arizona, without the
     proper immigration documents. Oscar Enrique Aria-Consio did not obtain.the express consent of the Attorney
     General or the Secretary of....__ the Department of Homeland Security to re-apply for achnission to the United States .


                                                       \




                                                                  ''
                                                                                                                                                     ,_
                                                           '
     MATERIAL VvITNESSES IN RELATION TO THE CHARGE:

                                                                                           '
                                                                                                                j        /
     DETENTION REQUESTED                                                                               SIGNVMPLAINANf (offlcl,I title)
       Being duly sworn, I declare that the foregoing is
       true and correct to the best of my knowledge.
     LMG2/JJO
     A~THORIZED AUSA/s/ Liza Grano , ~
                                                                       @                               °tfJf!.LTITLE


                                                                                                       Border Patroil Agent

           Sworn to before me and subscribed in my presence.

     SIGNATUREOFMAGISTRATEJUDGE"                                       ~~ -                ~           DATE          I
                                                                                                       March 6, 2020
     1
      '
                               ..
          See Federal rules of Cr,mmal Procedure Rules 3 and 54
